DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/23/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Actuation means in claim 8;
Receiving module in claim 20;
First detection module in claim 20;
Second detection module in claim 20;
Analysis module in claim 20; and
Sensing module in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (US 2020/0316599 A1) as performing the claimed function, and equivalents thereof:
Actuation means: Para. 0282 discloses that the actuation means includes at least one pneumatic pressure source or one mechanic force source; Para. 0121 discloses specifics of mechanical bending force F and Para. 0128 discloses specifics of the pneumatic pressure source;
Receiving module: Para. 0131 discloses receiving module 202, and Para. 0132 discloses that the receiving module includes at least one positioning means such as a stationary mechanical structure or linear translation state, a camera, and an alignment mark;
First detection module: Para. 0131 discloses first detection module 203, and Para. 0134 discloses that the first detection module includes at least one sensor;
Second detection module: Para. 0131 discloses second detection module 204, and Para. 0134 discloses that the second detection module includes at least two sensors, one for measuring the signals of scattered light from the second detection area 162 and the other for measuring fluorescent light from the second detection area 162;
Analysis module: Para. 0135 dislcoses that the analysis module includes a computation module that analyzes the signals from the first detection module to detect hemoglobin concentration.  However, there is no disclosure of what physically encompasses this claimed embodiment; and
Sensing module: Para. 0136 discloses the sensing module 206 which detects the sensing signal from location 165 of cartridge device 100.  However, there is no disclosure of what physically encompasses this claimed embodiment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant has recited the inclusion of an analysis module (claim 20) and a sensing module (claim 23), but has not provided any physical description of what specifically encompasses these claimed embodiments.  Are they encompassed by processors, cameras, reagents, etc.?  Clarification is required for clear interpretation of these claimed embodiments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1, 3-5, 7, 9, 12-14, 17, 20, 25, 26, 28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al (US 2014/0033809 A1) in view of Petersen et al (US 2002/0042125 A1).
With respect to claim 1, Bransky discloses a cartridge device for measuring an analyte and/or a target particle in a sample (See Para. 0097 and Fig. 2 regarding cartridge 204 for analyzing a sample fluid), comprising: 
a reagent chamber configured for accommodating a reagent (See Para. 0147 and Fig. 9A for depiction of the cartridge 204 that includes a preparation unit 201 comprising a chamber 801; Para. 0176 discloses that chamber 801 receives the sample and comprises reagents);
a mixing chamber configured for mixing at least a portion of the sample with at least a portion of the reagent to form a sample mixture (See Paras. 0176- 0177 and Fig. 9A for discussion of the cartridge including a second chamber 802, wherein samples in the first chamber 801 is transferred into the second chamber 802 where it is mixed with another treatment agent, i.e. the chamber 802 functions as a mixing chamber);
a first detection area, wherein the first detection area is configured for measuring the analyte in the sample mixture (See Paras. 0097, 0162-0163 and Figs. 2 and 12 for discussion/depiction of the cartridge including an analyzing compartment 203, wherein the analyzing compartment includes a first analyzing unit 1101; Para. 0168 discloses that the first analyzing unit 1102 is configured for determination of hemoglobin level in a sample);

Bransky fails to explicitly disclose a first detection area comprising an optically transparent area.
Peterson teaches a field of cartridges for sample analysis (See abstract), specifically a first detection area comprising an optically transparent area (See Col. 4, lines 49-59, Col. 11, line 60 - Col. 12, line 6, and Col. 12 lines. 21-28 and Figs. 2 and 22 for discussion/depiction of the cartridge which comprises a reaction vessel 40 with a chamber 42 for optical detection .... the chamber is transparent and has an optical path length of 5-12 mm). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bransky to include a first detection area comprising an optically transparent area, as taught by Peterson, for the purpose of providing a cartridge that is suitable for preparing a biological sample for optical detection of analytes, wherein the optical detection section has a shape and size that provides optimal optical sensitivity (See Peterson, Col. 1, lines. 49-61 and Col. 11, lines. 29-39).

With respect to claim 4, Bransky fails to disclose that the first detection area is configured to have an optical path length in the range of about 0.01-0.1 mm, 0.1-0.2 mm, 0.2-1 mm, 1-5 mm, 5-10 mm, or 10-20 mm. 
Peterson teaches that the first detection area is configured to have an optical path length in the range of about 0.01-0.1 mm, 0.1-0.2 mm, 0.2-1 mm, 1-5 mm, 5-10 mm, or 10-20 mm (See Col. 4, lines 49-59, Col. 11 line 60 - Col. 12, line. 6, Col. 12, lines21-28, and Figs. 2 and 22 for discussion/depiction of the cartridge which comprises a reaction vessel 40 with a chamber 42 for optical detection, wherein the chamber is transparent and has an optical path length of 5-12 mm). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bransky to modify the first detection area to have an optical path length in the range of about 0.01-0.1 mm, 0.1-0.2 mm, 0.2-1 mm, 1-5 mm, 5-10 mm, or 10-20 mm, as taught by Peterson, to provide a cartridge that is suitable for preparing a biological sample for optical 
With respect to claim 5, the combination of Bransky and Petersen that the cartridge further comprises a collecting channel configured for collecting a predetermined volume of the sample (See Bransky, Paras. 0095, 0099, and Figs. 2 and 14 with regard to the cartridge 204 which includes a sample 202 for introducing samples to the cartridge, wherein the sample as further depicted in Fig. 14 includes a channel).
With respect to claim 7, the combination of Bransky and Petersen teaches that the reagent chamber further comprises a valve component (See Bransky, Paras. 0135 and 0176 for discussion of chamber 801, i.e. reagent chamber that is separated from chamber 802, i.e. mixing chamber, by a breakable seal 804 that prevents fluid flow, i.e. valve component).
With respect to claim 9, the combination of Bransky and Petersen teaches that the valve component comprises a breakable seal (See Bransky, Paras. 0135 and 0176  for discussion of chamber 801, i.e. reagent chamber is separated from chamber 802, i.e. mixing chamber, by a breakable seal 804 that prevents fluid flow, i.e. valve component); and
 wherein the breakable seal is configured to be opened by a mechanical force to connect the reagent chamber with the mixing chamber for mixing the sample and the reagent (See Bransky, Paras. 0113, 0135, and 0176-0177 for discussion of how the seal 804 is breakable by pressing the pressable portion of the chamber past a threshold, wherein breaking the seal transfers the mixed sample in chamber 801 to reactants in chamber 802 where its further mixed).

With respect to claim 13, the combination of Bransky and Petersen teaches that the fluorescent staining agent comprises a fluorescent dye and/or a fluorophore-conjugated antibody (See Bransky, Para. 0147 and Fig. 9A for discussion/depiction of how the cartridge 204 includes a preparation unit 201 comprising a chamber 801; Para. 0176 discusses how chamber 801 receives the sample and comprises cell staining reagents such as Basic Orange 21, i.e. a fluorescent dye).
With respect to claim 14, the combination of Bransky and Petersen teaches that the cartridge device further comprising a pneumatic port configured for interfacing with a pneumatic pressure source, wherein the pneumatic pressure source is configured for transferring the reagent, and/or the sample, and/or the sample mixture inside the cartridge device (See Bransky, Para. 0155 and Fig. 12 for discussion/depiction of how the analyzing unit includes a channel 1006 that can be coupled to a vacuum pump; Para. 0093 discusses how the pump generates pressure that drives the sample fluid inside the cartridge).
With respect to claim 17, the combination of Bransky and Petersen teaches how the cartridge device further comprises a second reagent chamber configured for accommodating a 
With respect to claim 20, the combination of Bransky and Petersen teaches an analyzer for measuring an analyte and/or a target particle in a sample comprising:
the cartridge device of claim 1 (See rejection of claim 1 above; Branky, Paras. 0093 and 0095 and Figs. 1, 2, and 12 for discussion/depiction of analyzing system 101 for use with a cartridge 204; Paras. 0163 and 0168 and Fig. 12 discusses/depicts the analyzing compartment 203 of the cartridge 204, and the analyzing system 101 are used in combination for cell counting and measuring of hemoglobin level of a derivative of a blood sample)) and 
and a control unit device (See Bransky, Paras. 0093 and 0163 and Fig. 1 for discussion/depiction of the analyzing system 101 includes a sensors, analyzing modules, and data processing unit 106 for processing and storing data acquired by the analysis module, for cell counting and measuring of hemoglobin level of a derivative of a blood sample) comprising: 
a receiving module configured for receiving the cartridge device to interact with the control unit device (See Bransky, Para. 0093 for discussion of the analyzing module 105 comprises a cartridge holding unit 103);
a first detection module configured for measuring a signal from the first detection area (See Bransky, Paras. 0093 and 0163 and Figs. 1 and 12 for discussion/depiction of system 101 which includes sensing elements 107 and analyzing modules 105 for performing two types of analysis on the two analyzing units 1101 and 1003 of the cartridge, wherein the analyzing unit 1101 is the first detection area);

an analysis module configured for analyzing the signal from the first detection module to measure the analyte (See Bransky, Paras. 0093 and 0163 and Figs. 1 and 12 for discussion/depiction of the system 101 which includes a data processing unit 106 for processing and storing data acquired by the analysis modules 105, wherein the analyzing modules 105 performs two types of analysis on the two analyzing units 1101 and 1003 of the cartridge, further wherein the analyzing unit 1101 is the first detection area where hemoglobin level of the sample is measured) and analyzing the signal from the second detection module to measure the target particle (See Bransky, Paras. 0093 and 0163 and Figs. 1 and 12 for discussion/depiction of the system 101 which includes a data processing unit 106 for processing and storing data acquired by the analysis modules 105, wherein the analyzing modules 105 performs two types of analysis on the two analyzing units 1101 and 1003 of the cartridge, further wherein the analyzing unit 1003 is the second detection area where the cell content, i.e. particle content, is measured using a cytometer).

applying a sample to a cartridge device of claim 1 (See Bransky, Paras. 0175-0176 and Figs. 2 and 9A for discussion/depiction of how a blood sample is mixed with reagents in a preparation unit comprising chambers 801 and 802); 
transferring the cartridge device into a control unit device (See Bransky, Paras. 0180-0181 and Figs. 2 and 12 for discussion/depiction of how the sample is transferred into the analyzing compartment 203 for analysis; Paras. 0093 and 0163 and Figs. 1 and 12 for discussion/depiction of how analysis is performed with system 101); and 
using the cartridge device and the control unit device to measure the analyte and/or the target particle (See Bransky, Paras. 0093 and 0163 and Figs. 1 and 12 for discussion/depiction of how analysis is performed with system 101, wherein the analyzing system 101 includes sensors, analyzing modules, and data processing unit 106 for processing and storing data acquired by the analysis module, for cell counting and measuring of hemoglobin level of a derivative of a blood sample).
With respect to claim 26, the combination of Bransky and Petersen teaches that the control unit device detects a light signal from the first detection area to measure the analyte (See Bransky, Paras. 0093 and 0163 and Figs. 1 and 12 for discussin/depiction of how the system 101 includes a data processing unit 106 for processing and storing data acquired by the analysis modules 105, wherein the analyzing modules 105 performs two types of analysis on 
With respect to claim 28, the combination of Bransky and Petersen teaches that the method further comprises mixing at least a portion of the sample and at least a portion of a reagent inside the cartridge device to form a sample mixture (See Bransky, Paras. 0175-0177 and Figs. 2 & 9A for discussion/depiction of how the blood sample in chamber 801 is mixed with reagents present in chamber 802 to form a sample mixture, wherein the sample mixture flows to the analysis unit after mixing).
With respect to claim 30, the combination of Bransky and Petersen teaches that the sample applied to the cartridge device is a blood sample (See Bransky, Para. 0175 for discussion of how the sample prepared for analysis is blood).
With respect to claim 31, the combination of Bransky and Petersen teaches that the control unit device measures the sample mixture in the flow cell to detect the target particle, and wherein the target particle comprises cells, blood cells, leukocytes, or beads, or a combination thereof (See Bransky, Para. 0168 and Figs. 2 and 12 for discussion/depiction of how the second analyzing unit 1002 comprises a microchannel 1003 configured to align cells, allowing taking images of the flowing cells by a camera 107, or probing by a focused light beam/laser beam as done in a cytometer).
With respect to claim 32, the combination of Bransky and Petersen teaches that the control unit device measures the sample mixture in the first detection area to detect the .

Claim(s) 2, 6, 15, 18, 19, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al (US 2014/0033809 A1) and Petersen et al (US 2002/0042125 A1) in view of Shi et al (US 2016/0361715 A1).
Refer above for the combined teaches of Bransky and Petersen (hereinafter referred to as modified Bransky).
With respect to claim 2, modified Bransky fails to teach that the flow cell is a sheathless flow cell and configured for forming the sample stream without a sleeving or sheath flow.
Shi teaches cartridges for testing biological samples (See Abstract) wherein the flow cell is a sheathless flow cell and configured for forming the sample stream without a sleeving or sheath flow (See Paras. 0109-0112 and Fig. 23B for discussion/depiction of how the cartridge includes sheathless microfluidic channel 23007 for performing cytometer analysis of WBCs, i.e. flow cell, wherein the sample flows through channel 23007, individual cells can be measured by methods such as optical sensing in flow cytometry). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the flow cell as a sheathless 
With respect to claim 6, modified Bransky fails to teach that at least a portion of the collecting channel is hydrophilic; wherein the sample is collected into the collecting channel by capillary action; and wherein the collecting channel further comprises a stop valve configured for stopping the capillary action to collect a predetermined sample volume. 
Shi teaches that at least a portion of the collecting channel is hydrophilic (See Paras. 0021 and 0109-0112 and Fig. 23B for discussion/depiction of how the cartridge includes a channel for collecting sample from inlet port 23001; Paras. 0008 and 0013 discuss how the channels of the fluidic unit includes a passive valve there within; Paras. 0013 and 0104 discuss how the valves used are passive valves comprising a hydrophilic patch), wherein the sample is collected into the collecting channel by capillary action (See Paras. 0021, 0025, 0110, and 0114 and Fig. 23B for discussion/depiction of how the cartridge includes a channel for collecting sample from inlet port 23001, wherein the sample is drawn into the collecting channel! by capillary action); and wherein the collecting channel further comprises a stop valve configured for stopping the capillary action to collect a predetermined sample volume (See Paras. 0021, 0025, 0109-0112, and Fig. 23B for discussion of how the cartridge includes a channel for collecting sample from inlet port 23001, wherein the sample is drawn into the collecting channel by capillary action). 

With respect to claim 15, modified Bransky fails to teach that the mixing chamber comprises a venting port connected to either an ambient pressure or an atmosphere pressure.  
Shi teaches that the mixing chamber comprises a venting port connected to either an ambient pressure or an atmosphere pressure (See Para. 0114 and Fig. 23B for discussion/depiction of how the cartridge includes a mixing chamber 23021 comprising a venting port P20 for receiving pressure from a pneumatic source; Para. 0098 discusses a pressure source that includes atmospheric pressure). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the mixing chamber comprising a venting port connected to either an ambient pressure or an atmosphere pressure taught by Shi into the device of modified Bransky for the purposes of providing a disposable cartridge device with a flow channel that minimizes coincidence error during analysis (See Para. 0112 of Shi).
With respect to claim 18, modified Bransky fails to teach that the reagent chamber and the second reagent chamber are both connected to the mixing chamber. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reagent chamber and the second reagent chamber that are both connected to the mixing chamber, as taught by Shi, into the device of modified Bransky in order to provide a disposable cartridge device with a fluidic chamber that ensures adequate dilution of a biological sample for further analysis (See Paras. 0110-0112 of Shi).
With respect to claim 19, modified Bransky fails to teach that the mixing chamber is configured to mix at least a portion of the sample mixture with at least a portion of the second reagent to form a second sample mixture. 
Shi teaches that the mixing chamber is configured to mix at least a portion of the sample mixture with at least a portion of the second reagent to form a second sample mixture (See Paras. 0021 and 0110 and Fig. 23B for discussion/depiction of how the mixing chamber 23041 mixes a sample mixture comprising the sample and the first reagent from a first mixing chamber 23021 with the second reagent from chamber 23031 to form a second sample mixture).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the configuration of Shi such that the mixing chamber is configured to mix at least a portion of the sample mixture with at least a portion of the second reagent to forma second sample mixture into the device of modified Bransky in order to provide a disposable cartridge 
With respect to claim 29, modified Bransky fails to teach that mixing the sample and the reagent comprises generating bubbles in the sample mixture in the cartridge device. 
Shi teaches mixing the sample and the reagent comprises generating bubbles in the sample mixture in the cartridge device (See Para. 0110 and Fig. 23B for discussion/depiction of how the mixing of the blood sample with the reagent 23005 can be accelerated by pumping air bubbles).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate mixing the sample and the reagent to generate bubbles in the sample mixture in the cartridge device, as taught by Shi, into the method of modified Bransky in order to provide an accelerated mixing method by introducing a chaotic flow, thereby reducing mixing time (See Paras. 0080 and 0110 of Shi)).
With respect to claim 33, modified Bransky fails to teach that the method further comprises mixing at least a portion of the sample mixture with at least a portion of a second reagent inside the cartridge device to form a second sample mixture. 
Shi teaches that the method further comprises mixing at least a portion of the sample mixture with at least a portion of a second reagent inside the cartridge device to form a second sample mixture (See Paras. 0021 and 0110 and Fig. 23B for discussion/depiction of how the mixing chamber 23041 mixes a sample mixture comprising the sample and the first reagent from a first mixing chamber 23021 with the second reagent from chamber 23031 to form a second sample mixture).
.

Claim(s) 8, 10, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al (US 2014/0033809 A1) and Petersen et al (US 2002/0042125 A1) in view of Larsen et al (US 2006/0177347 A1).
Refer above for the teachings of modified Bransky.
With respect to claim 8, modified Bransky fails to teach that the valve component is configured to be opened by an actuation means to connect the reagent chamber with the mixing chamber for mixing the sample and the reagent. 
Larsen is in the field of cartridges for performing analysis on blood samples (See abstract and Para. 0131), and teaches that the valve component is configured to be opened by an actuation means to connect the reagent chamber with the mixing chamber for mixing the sample and the reagent (See Para. 0131 and Fig. 8 for discussion/depiction of how the cartridge includes a mixing chamber 112 and a reagent chamber 119 separated by a breakable seal 118, i.e. a valve, wherein the reagent and sample are mixed in the mixing chamber after breaking the seal). 

With respect to claim 10, modified Bransky fails to teach that the reagent comprises a hemolytic agent that lyses erythrocytes. However, 
Larsen teaches that a reagent comprises a hemolytic agent that lyses erythrocytes (See Para. 0131 and Fig. 8 for discussion/depiction of how the cartridge includes a mixing chamber 112 and a reagent chamber 119 comprising a hemolyzing reagent; Para. 0019 discloses that the reagent is a hemolyzing reagent for lysing erythrocytes). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a reagent that comprises a hemolytic agent that lyses erythrocytes, as taught by Larsen, into the device of modified Bransky, in order to provide a single use cartridge for improved enumeration of thrombocytes by eliminating cell types that might interfere with the analysis (See Para. 0014 of Larsen).
With respect to claim 11, modified Bransky fails to teach that the hemolytic agent comprises an ionic surfactant, and/or a non-ionic surfactant, and/or ammonium chloride.
Larsen teaches that the reagent comprises a hemolytic agent that lyses erythrocytes (See Para. 0131 and Fig. 8 for discussion/depiction of how the cartridge includes a mixing chamber 112 and a reagent chamber 119 comprising a hemolyzing reagent; Para. 0019 and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a reagent that comprises a hemolytic agent that lyses erythrocytes as taught by Larsen into the device of modified Bransky in order to provide a single use cartridge for improved enumeration of thrombocytes by eliminating cell types that might interfere with the analysis (See Para. 0014 of Larsen).
With respect to claim 21, modified Bransky teaches that the first detection module is configured for detecting a light signal (See Bransky, Para. 0093 for discussion of how the system 101 includes an analyzing module for performing optical analysis and an excitation member 108, such as a light source for emitting light of a pre-determined wave length suitable for the required type of analysis of the sample fluid).  However, modified Bransky but fails to teach that the first detection module is configured for detecting a light signal having a wavelength in the range of about 470-600 nm, and/or a light signal having a wavelength in the range of about 650-1200 nm. 
Larsen teaches that the first detection module is configured for detecting a light signal having a wavelength in the range of about 470-600 nm, and/or a light signal having a wavelength in the range of about 650-1200 nm (See Para. 0131 and 0133 for discussion of a cartridge with a chamber for preparing a blood sample for analysis, wherein the cartridge comprises an additional optical detector for photometric determination of the hemoglobin content and the detector measures hemoglobin at 540nm).
.

Claim(s) 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al (US 2014/0033809 A1) and Petersen et al (US 2002/0042125 A1) in view of Gu et al (US 2007/0190525 A1).
Refer above for the teachings of modified Bransky.
With respect to claim 22, modified Bransky teaches that the second detection module is configured for detecting an optical signal (See Bransky, Paras. 0168 and 0181 for discussion of how the sample in the microchannel 1003 is aligned into a single plane and optically analyzed, through a transparent or translucent surface of the microchannel and the cells are probed by a focused light beam/laser beam as done in a cytometer). 
Modified Bransky fails to teach that the optical signal comprises scattered light, . transmitted light, reflected light, fluorescent light, light extinction, light absorption, or white light image, or a combination thereof. 
Gu teaches the specifics and uses of cartridges for analyzing blood sample in a patient (Gu, Abstract), wherein the optical signal comprises scattered light, transmitted light, reflected light, fluorescent light, light extinction, light absorption, or white light image, or a combination 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the optical signal which comprises scattered light, transmitted light, reflected light, fluorescent light, light extinction, light absorption, or white light image, or a combination thereof as taught by Gu into the device of modified Bransky in order to provide a low cost portable device flow cytometer capable of counting and classifying white blood cells from a whole-blood sample input (See Paras. 0061-0062 of Gu).
With respect to claim 27, modified Bransky teaches that the control unit device detects an optical signal from the flow cell to measure the target particle (See Bransky, Paras. 0168 and 0181 for discussion of how the sample in the microchannel 1003 is aligned into a single plane and optically analyzed, through a transparent or translucent surface of the microchannel, wherein the flowing cells are probed by a focused light beam/laser beam as done in a cytometer). However, modified Bransky fails to explicitly disclose wherein the optical signal comprises scattered light, transmitted light, reflected light, fluorescent light, light extinction, light absorption, or white light image, or a combination thereof. 
Gu teaches that an optical signal comprises scattered light, transmitted light, reflected light, fluorescent light, light extinction, light absorption, or white light image, or a combination thereof (See Para. 0084 and Fig. 7 for discussion/depiction of a cartridge 14 is placed in an instrument 12 where light sources 22a and 22b, light detectors 24a and 24b and associated 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the optical signal which comprises scattered light, transmitted light, reflected light, fluorescent light, light extinction, light absorption, or white light image, or a combination thereof as taught by Gu in order to provide a low cost portable device flow cytometer capable of counting and classifying white blood cells from a whole-blood sample input (See Paras. 0061-0062 of Gu).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a fluid conduit connected to the flow cell, wherein the fluid conduit comprises a designated sensing area configured for measuring a sensing signal to detect when a sample mixture enters or exits the designated sensing area (claim 16).
Claims 23, 24, and 34-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McDevitt et al (U 2006/0257993 A1) discloses a cartridge device for measuring an analyte and/or a target particle in a sample (See Paras. 0007, 0307-0308 for discussion of how a disposable sample cartridge for use with an optical analysis instrument, wherein the cartridge includes an analyte detection system such as membrane-based analyte detection system for detecting particulate analytes such as cells; Para. 0324 and Fig. 32A discuss/depict how a specific embodiment of the cartridge), comprising: a reagent chamber configured for accommodating a reagent (See Para. 0324, embodiment 850); a mixing chamber configured for mixing at least a portion of the sample with at least a portion of the reagent to form a sample mixture (See Para. 0324 and Fig. 32A for discussion/depiction of a sample cartridge that includes a membrane chamber wherein the reagents and sample are mixed); a first detection area, wherein the first detection area is configured for measuring the analyte in the sample mixture (See Para. 0324 and Fig. 32A for discussion/depiction of a first membrane-based platform 960; Para. [0309] discloses that the membrane-based platform is a section for detecting particles in the sample); and a second detection area, and the second detection area is configured for measuring the target particle in the sample stream (See Para. 0324 and Fig. 32A, embodiment 970, particle-based platform 970; Para. 0309 discloses that the particle-based platform is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        March 12, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796